        Case: 1:20-cv-02350 Document #: 23 Filed: 05/11/20 Page 1 of 3 PageID #:92




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    JAMES SMITH, on behalf of himself and             )
    all others similarly situated, and on behalf of   )      NO.: 1:20-CV-02350
    the TRIAD MANUFACTURING, INC.                     )
    EMPLOYEE STOCK OWNERSHIP PLAN,                    )
                                                      )      JUDGE: GUZMAN
                           Plaintiffs,                )
                                                      )
           vs.                                        )      MAG. JUDGE: KIM
                                                      )
    GREATBANC TRUST COMPANY; THE                      )
    BOARD OF DIRECTORS OF TRIAD                       )
    MANUFACTURING, INC.; DAVID                        )
    CAITO; ROBERT HARDIE; and                         )
    MICHAEL McCORMICK,                                )
                                                      )
                           Defendants.                )


                      UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO FILE A RESPONSE TO THE COMPLAINT

          NOW COME the Defendants, the                    BOARD OF DIRECTORS OF TRIAD

MANUFACTURING, INC. (“TRIAD”), DAVID CAITO (“CAITO”), ROBERT HARDIE

(“HARDIE”), and MICHAEL McCORMICK (“McCORMICK”) (hereinafter collectively referred

to as the “TRIAD Defendants”), by and through their undersigned counsel of FordHarrison, LLP,

and hereby request this Honorable Court extend the deadline for the TRIAD Defendants to respond

to the Complaint, and in support thereof, state as follows:

1.        On April 15, 2020, the Plaintiffs filed the above-captioned lawsuit against the TRIAD

          Defendants and GREATBANC TRUST COMPANY (“GreatBanc”). (Docket No. 1).

2.        On or around April 22, 2020, each of the TRIAD Defendants were served with the

          Summons and Complaint. (Docket Nos. 18-21).1


1
    While the individual TRIAD Defendants CAITO, HARDIE, and McCORMICK do not believe service was


                                               Page 1 of 3
      Case: 1:20-cv-02350 Document #: 23 Filed: 05/11/20 Page 2 of 3 PageID #:93




3.       The TRIAD Defendants retained the undersigned counsel on May 7, 2020.

4.       The TRIAD Defendants current deadline to file their Response to the Complaint is May

         13, 2020.

5.       As a result of the recent retention of counsel, counsel for the TRIAD Defendants is in the

         initial stages of evaluating and preparing a Response to the Complaint.

6.       Therefore, the TRIAD Defendants request an extension of the deadline to file a Response

         to the Complaint from May 13, 2020 to June 1, 2020.

7.       Counsel for the TRIAD Defendants conducted a telephone conference with Plaintiff’s

         counsel on May 11, 2020 wherein Plaintiff’s counsel stated they have no objection to the

         extension requested herein.

     WHEREFORE, the TRIAD Defendants respectfully request this Honorable Court extend the

deadline for the TRIAD Defendants’ Response to the Complaint from May 13, 2020 to June 1,

2020.



                                                                Respectfully Submitted,

                                                                /s/ Matthew D. Grabell – 6312929
                                                                FORD HARRISON, LLP
                                                                271 – 17th Street, NW, Suite 1900
                                                                Atlanta, GA 30363
                                                                MGrabell@fordharrsion.com
                                                                (404) 888-3820




necessarily proper, these Defendants have agreed to accept service so long as the extension requested herein is granted.


                                                     Page 2 of 3
     Case: 1:20-cv-02350 Document #: 23 Filed: 05/11/20 Page 3 of 3 PageID #:94




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on today’s date, May 11, 2020, he served a copy of
the TRIAD Defendants’ Motion for Extension of Time to File a Response to Complaint on all
parties via electronic service through the CM/ECF filing system, and to all parties unable to receive
electronic service, via electronic service to their at the address set forth below. In addition, a
courtesy copy has not been delivered to the Court due to the suspension of Local Rules pursuant
to the United States for the Northern District of Illinois third Amended General Order 20-0012.

               GreatBanc Trust Company
               Attn: Mark Nebrig and Kristen Kenley (counsel for GreatBanc Trust Company)
               Moore & Van Allen, PLLC
               100 North Tryon Street
               Suite 4700
               Charlotte, NC 28202-4003
               Email: marknebrig@mvalaw.com
               Email: kristenkenley@mvalaw.com


                                                      /s/ Matthew D. Grabell
                                                      One of the TRIAD Defendants’ Attorneys




                                            Page 3 of 3
